WM. E. LEE, J.,
Dissenting. — I dissent from that portion of the majority opinion holding that in a prosecution under the provisions of C. S., sec. 2628, it is not necessary that the information charge that, such possession of intoxicating liquor was had knowingly and intentionally.
C. S., sec. 2628, should be construed with and as a part of C. S., sec, 8087, which provides that — ■
*741“In every crime or public offense there must exist a union, or joint operation, of act and intent, or criminal negligence.”
Under C. S., sec. 8087, there must be an intent to violate C. S., see. 2628. (State v. Omaechevviaria, 27 Ida. 797, 152 Pac. 280; State v. Becker, 35 Ida. 568, 207 Pac. 429.)
In the case of In re Baugh, 30 Ida. 387, 164 Pac. 529, this court held:
“That law clearly contemplates that the possession of intoxicating liquor, in order to be a crime, must be had knowingly or at least by the connivance or with the consent of the possessor. It is not to be understood that it may be violated accidentally, inadvertently or innocently, but if violated at all, it must be done, as charged in the criminal complaint in this case, knowingly, intentionally and unlawfully.”
This court held in State v. Sterrett, 35 Ida. 580, 207 Pac. 1071, as follows:
“It is apparent that by C. S., secs. 2606 and 8087, the legislature has made the intentional transportation of intoxicating liquor, without legal authority, unlawful.....”
In State v. Sheehan, 33 Ida. 103, 190 Pac. 71, this court said:
“The crime of transporting intoxicating liquor into the state of Idaho, of 'which appellant was convicted, is committed whenever one knowingly and intentionally transports intoxicating liquor.”
It is true that this court has repeatedly held that an information charging an offense in the language of the statute is sufficient. This, however, is true only in a case where the statute defines and describes the offense and sets forth all the material elements constituting it. (22 Cyc. 339; 31 C. J., p. 708, sec. 260.)
In State v. Lundhigh, 30 Ida. 365, 164 Pac. 690, this court, speaking through Mr. Justice Rice, said:
“It is essential that an indictment or information should charge all the elements necessary to constitute the offense.”
Believing, as I do, that intent is an essential element of the crime defined by C. S., sec. 2628, and that an informa*742tion should charge all the essential elements of the offense, it necessarily follows that the information in this case is insufficient.
I am authorized to say that Mr. Justice William A. Lee concurs with me in this view.